
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 427
		IN THE HOUSE OF REPRESENTATIVES
		
			October 6, 2011
			Mr. Hunter (for
			 himself and Mr. Ruppersberger)
			 submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals and ideals of Red
		  Ribbon Week.
	
	
		Whereas the Red Ribbon Campaign was started to commemorate
			 the service of Enrique Kiki Camarena, an 11-year special agent
			 of the Drug Enforcement Administration who was murdered in the line of duty in
			 1985 while engaged in the battle against illicit drugs;
		Whereas the Red Ribbon Campaign has been sponsored by the
			 National Family Partnership and nationally recognized since 1988 to preserve
			 Special Agent Camarena’s memory and further the cause for which he gave his
			 life, and is now the oldest and largest drug prevention program in the Nation,
			 reaching millions of young people each year during Red Ribbon Week;
		Whereas the Drug Enforcement Administration, committed
			 throughout its 38 years to aggressively targeting organizations involved in the
			 growing, manufacturing, and distribution of controlled substances, has been a
			 steadfast partner in commemorating Red Ribbon Week;
		Whereas the governors and attorneys general of the States,
			 the National Family Partnership, Parent Teacher Associations, Boys and Girls
			 Clubs of America, the Drug Enforcement Administration, and hundreds of other
			 organizations throughout the United States annually celebrate Red Ribbon Week
			 during the period of October 23 through October 31;
		Whereas the objective of Red Ribbon Week is to promote the
			 creation of drug-free communities through drug prevention efforts, education,
			 parental involvement, and community-wide support;
		Whereas drug abuse is one of the major challenges that the
			 Nation faces in securing a safe and healthy future for families in the United
			 States;
		Whereas drug abuse and alcohol abuse contribute to
			 domestic violence and sexual assault and place the lives of children at
			 risk;
		Whereas although public awareness of illicit drug use is
			 increasing, emerging drug threats and growing epidemics demand attention, with
			 particular focus on the abuse of methamphetamines, inhalants, and prescription
			 medications, the second-most-abused drug by young people in the United
			 States;
		Whereas the majority of teenagers abusing prescription
			 drugs get them from family, friends, and the home medicine cabinet, the Drug
			 Enforcement Administration will host a National Take Back Day on October 29,
			 2011, for the public to safely dispose of unused or expired prescription
			 medications that can lead to accidental poisoning, overdose, and abuse;
		Whereas between 1998 and 2008, the percentages of
			 admissions to substance abuse treatment programs as a result of the abuse of
			 methamphetamines, prescription medications, and marijuana each significantly
			 rose;
		Whereas drug dealers specifically target children by
			 marketing illicit drugs that mimic the appearance and names of well-known
			 brand-name candies and foods; and
		Whereas parents, youth, schools, businesses, law
			 enforcement agencies, religious institutions, service organizations, senior
			 citizens, medical and military personnel, sports teams, and individuals
			 throughout the United States will demonstrate their commitment to healthy,
			 productive, and drug-free lifestyles by wearing and displaying red ribbons
			 during this week-long celebration: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of Red Ribbon
			 Week;
			(2)encourages
			 children and teens to choose to live drug-free lives; and
			(3)encourages the
			 people of the United States to promote the creation of drug-free communities
			 and to participate in drug prevention activities to show support for healthy,
			 productive, and drug-free lifestyles.
			
